[Cite as U.S. Bank, N.A. v. Martin, 2014-Ohio-3874.]
                           STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

U.S. BANK, NATIONAL ASSOCIATION,                       )
SUCCESSOR TRUSTEE TO BANK OF                           )
AMERICAN, N.A. AS SUCCESSOR TO                         )
LASALLE BANK, N.A. AS TRUSTEE                          )
FOR THE MERRILL LYNCH FIRST                            )
FRANKLIN MORTGAGE LOAN TRUST,                          )
MORTGAGE LOAN ASSET-BACKED                             )            CASE NO. 13 MA 107
CERTIFICATES, SERIES 2007,                             )
                                                       )                   OPINION
        PLAINTIFF-APPELLEE,                            )
                                                       )
V.                                                     )
                                                       )
DANIEL MARTIN AKA DANIEL L.                            )
MARTIN,                                                )
                                                       )
        DEFENDANT-APPELLANT.                           )

CHARACTER OF PROCEEDINGS:                              Civil Appeal from Court of Common
                                                       Pleas of Mahoning County, Ohio
                                                       Case No. 12CV1013

JUDGMENT:                                              Affirmed

APPEARANCES:
For Plaintiff-Appellee                                 Attorney Sarah E. Leibel
                                                       3962 Red Bank Road
                                                       Cincinnati, Ohio 45227

For Defendant-Appellant                                Attorney Thomas N. Michaels
                                                       839 Southwestern Run
                                                       Youngstown, Ohio 44514
JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                       Dated: September 4, 2014
[Cite as U.S. Bank, N.A. v. Martin, 2014-Ohio-3874.]
DONOFRIO, J.

        {¶1}    Defendant-appellant Daniel Martin appeals the decision of the
Mahoning County Common Pleas Court granting summary judgment for plaintiff-
appellee U.S. Bank, N.A. in its foreclosure action.
        {¶2}    In 2007, Martin signed a promissory note for $165,000 and entered a
corresponding mortgage on 501 Quisner Avenue, Lowellville, OH 44436. U.S. Bank
was later assigned the note and mortgage. Martin defaulted on the loan.
        {¶3}    On April 5, 2012, U.S. Bank filed a complaint seeking judgment on the
note and mortgage, and asking for foreclosure on the property. Martin filed an answer
setting forth numerous affirmative defenses, including that U.S. Bank had failed to
follow proper notice procedures as required by the mortgage prior to filing its
complaint.
        {¶4}    U.S. Bank then filed for summary judgment on July 30, 2012. Attached
to the motion was a copy of the assignment of the mortgage and, of particular
relevance to this appeal, the notice of intent to accelerate, labeled as Exhibit B, that
U.S. Bank had sent to Martin on September 2, 2011. Also in support of its motion,
U.S. Bank separately filed that same day the affidavit of Carol Yagusic, an authorized
signer and an Assistant Vice President of Bank of America, N.A., the loan servicing
agency for U.S. Bank. Yagusic averred that Martin had defaulted under the terms of
the note and mortgage by failing to make his monthly installment payments, that the
debt had been accelerated, and that the total due under the note was the principal
sum of $156,156.40 plus interest. Attached to Yagusic’s affidavit were copies of the
note, mortgage, account information statement, and the assignment of the mortgage.
        {¶5}    Martin filed a memorandum in opposition on April 4, 2013, claiming only
that he did not receive any notice of acceleration. That same day, he also filed a
motion to strike Exhibit B attached to U.S. Bank’s summary judgment motion
essentially arguing that the copy of the notice of intent to accelerate was not properly
authenticated and that the affidavit failed in that regard by not referencing it.
        {¶6}    On May 1, 2013, U.S. Bank filed a memorandum in opposition to
Martin’s motion to strike Exhibit B on two grounds. First, U.S. Bank alleged that it did
                                                                               -2-


not receive Martin’s motion to strike until Monday, April 29, 2013, despite its time-
stamp of April 4, 2013, in violation of Civ.R. 5(A). Second, U.S. Bank argued that,
under Civ.R. 12(F) which governs a motion to strike, Exhibit B was not “redundant,
immaterial, impertinent or scandalous matter” and that Martin had failed to argue that
it was.
          {¶7}   That same day, U.S. Bank separately filed a reply to Martin’s
memorandum in opposition, arguing that Martin’s answer failed to allege with
specificity and particularity that the note and mortgage had not been properly
accelerated. Additionally, U.S. Bank argued that it had complied with the terms of the
note and mortgage by sending the acceleration notice to Martin. Stating that it did not
have sufficient time to attach an affidavit because it was not served with Martin’s
pleadings until April 29 and the response was due to the trial court on May 1, it was
reserving the right to supplement its reply brief with an affidavit.
          {¶8}   Two weeks later on May 15, 2013, U.S. Bank filed a supplemental
affidavit in support of its summary judgment motion and in response to Martin’s
motion to strike. The affidavit was executed by Arsheen Littlejohn. In it, she
authenticates a copy of the notice of intent to accelerate that U.S. Bank had
previously presented in support of its summary judgment motion. The notice reflects
that U.S. Bank sent it to Martin on September 2, 2011, by first class mail.
          {¶9}   On June 10, 2013, the trial court granted summary judgment in favor of
U.S. Bank, concluding that U.S. Bank was entitled to a decree of foreclosure. This
appeal followed.
          {¶10} Martin sets forth one assignment of error with two corresponding issues
presented for review. One issue concerns the propriety of Exhibit B, which U.S. Bank
attached in support of its July 30, 2012 summary judgment motion. The other issue
concerns whether U.S. Bank’s May 15, 2013 supplemental affidavit served to
establish that it had provided proper notice of acceleration to Martin. Martin’s sole
assignment of error states:

                 THE TRIAL COURT ERRED AS A MATTER OF LAW IN
                                                                                -3-


       GRANTING SUMMARY JUDGMENT TO PLAINTIFF-APPELLEE[.]
       (JUDGMENT ENTRY DATED JUNE 10, 2013[.])

       {¶11} An appellate court reviews a trial court’s decision on a motion for
summary judgment de novo. Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio
St.3d 314, 2002-Ohio-2220, 767 N.E.2d 707, at ¶ 24. Summary judgment can be
granted where there remain no genuine issues of material fact for trial and where,
after construing the evidence most strongly in favor of the nonmovant, reasonable
minds can only conclude that the moving party is entitled to judgment as a matter of
law. Byrd v. Smith, 110 Ohio St. 3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶ 10, citing
Civ.R. 56(C). The burden of showing that there is no genuine issue of material fact
initially falls upon the party who files for summary judgment. Id., citing Dresher v.
Burt, 75 Ohio St. 3d 280, 294, 662 N.E.2d 264 (1996).
       {¶12} Thereafter, the nonmovant may not rest upon the mere allegations or
denials of the party's pleadings. Civ.R. 56(E). The burden shifts to the nonmoving
party to produce evidence on any issue for which it would bear the burden of
production at trial. Vahila v. Hall, 77 Ohio St. 3d 421, 429, 674 N.E.2d 1164 (1997);
Civ.R. 56(E) (requiring the nonmoving party to put forth summary judgment compliant
evidence that sets forth specific facts showing that there is a genuine issue for trial).
“If the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.” Civ.R. 56(E).
       {¶13} The mortgage here addressed the notice of acceleration as follows:

              Lender shall give notice to Borrower prior to acceleration
       following Borrower’s breach of any covenant or agreement in this
       Security Instrument (but not prior to acceleration under Section 18
       unless Applicable Law provides otherwise). The notice shall specify: (a)
       the default; (b) the action required to cure the default; (c) a date, not
       less than 30 days from the date the notice is given to Borrower, by
       which the default must be cured; and (d) that failure to cure the default
                                                                                  -4-


       on or before the date specified in the notice may result in acceleration
       of the sums secured by this Security Instrument, foreclosure by judicial
       proceeding and sale of the Property. The notice shall further inform
       Borrower of the right to reinstate after acceleration and the right to
       assert in the foreclosure proceeding the non-existence of a default or
       any other defense of Borrower to acceleration and foreclosure. If the
       default is not cured on or before the date specified in the notice, Lender
       at its option may require immediate payment in full of all sums secured
       by this Security Instrument without further demand and may foreclose
       this Security Instrument by judicial proceeding. Lender shall be entitled
       to collect all expenses incurred in pursuing the remedies provided in
       this Section 22, including, but not limited to, costs of title evidence.

                           Civ.R. 9(C) & Condition Precedent
       {¶14} “Where prior notice of default and/or acceleration is required by a
provision in a note or mortgage instrument, the provision of notice is a condition
precedent,” and it is subject to the requirements of Civ.R. 9(C). First Financial Bank
v. Doellman, 12th Dist. No. CA2006-02-029, 2007-Ohio-222, ¶ 20. Civ.R. 9(C)
provides: “In pleading the performance or occurrence of conditions precedent, it is
sufficient to aver generally that all conditions precedent have been performed or have
occurred.” By contrast, “[a] denial of performance or occurrence shall be made
specifically and with particularity.” Id. Conditions precedent that are not denied in the
manner provided by Civ.R. 9(C) are deemed admitted. Fifth Third Mtge. Co. v.
Orebaugh, 12th Dist. No. CA2012-08-153, 2013-Ohio-1730, ¶ 29, citing First
Financial at ¶ 20; see also Civ.R. 8(D).
       {¶15} In this instance, Martin satisfied Civ.R. 9(C) when he specifically
alleged in paragraph eighteen of his answer that U.S. Bank had failed to comply with
the notice provisions of the mortgage prior to filing its complaint in foreclosure.
Although U.S. Bank took issue with whether Martin had alleged with sufficient
specificity and particularity denial of receipt of the acceleration notice, U.S. Bank
                                                                                 -5-


does not dispute this on appeal.
               Original Affidavit & Copy of Notice of Intent to Accelerate
       {¶16} U.S. Bank filed its summary judgment motion on July 30, 2012. One of
the attachments to the motion was a copy of the notice of intent to accelerate,
labeled as Exhibit B. Also in support of its motion, U.S. Bank separately filed the
affidavit of Carol Yagusic, an authorized signer and an Assistant Vice President of
Bank of America, N.A., the loan servicing agency for U.S. Bank. Yagusic averred that
Martin had defaulted under the terms of the note and mortgage by failing to make his
monthly installment payments, that the debt had been accelerated, and that the total
due under the note was the principal sum of $156,156.40 plus interest. Attached to
Yagusic’s affidavit were the note, mortgage, account information statement, and an
assignment of the mortgage.
       {¶17} On appeal, Martin argues that since Exhibit B was not attached to
Yagusic’s affidavit and incorporated by reference therein it was not properly
authenticated in accordance with Civ.R. 56 and should not have been considered by
the trial court. In response, U.S. Bank contends that it never represented to the trial
court that Yagusic’s affidavit authenticated the copy of the notice of intent to
accelerate. Instead, U.S. Bank relied on the May 15, 2013 supplemental affidavit it
filed in support of its reply brief in support of its summary judgment motion.
       {¶18} U.S. Bank readily acknowledges the body of case law that has
developed holding that the acceleration notice must be authenticated in order to be
considered proper Civ.R. 56 evidence. First Fin. Bank v. Doellman, 12th Dist.
CA2006-02-029, 2007-Ohio-222 (letter providing notice that was attached to lender’s
reply memorandum was not incorporated by reference into an affidavit or
authenticated); Mortgage Electronic Registration Systems, Inc. v. Akpele, 9th Dist.
No. 21822, 2004-Ohio-3411 (default letter attached to reply brief not authenticated by
affidavit); Wells Fargo Bank N.A. v. Shalvey, 5th Dist. No. 06CAE090060, 2007-Ohio-
3928 (notice of default not submitted with summary judgment and copy attached to
reply brief not authenticated by affidavit.)
                                                                               -6-


      {¶19} In sum, the notice of intent to accelerate attached to U.S. Bank’s July
30, 2012 summary judgment (Exhibit B) was not properly authenticated. U.S. Bank
concedes this and instead relies on its May 15, 2013 supplemental affidavit
authenticating the acceleration notice to establish that it sent the acceleration notice
to Martin. Given U.S. Bank’s position on this point and the lack of any indication in
the record that the trial court relied on Exhibit B in granting U.S. Bank’s summary
judgment, the exhibit is a nonissue on appeal.
            Procedural Propriety of May 15, 2013 Supplemental Affidavit
      {¶20} Next, Martin argues that the trial court should not have considered U.S.
Bank’s May 15, 2013 supplemental affidavit (which contained the properly
authenticated acceleration notice). U.S. Bank filed its summary judgment motion on
July 30, 2012. Martin filed a memorandum in opposition on April 4, 2013. U.S. Bank
then filed a reply in support of its summary judgment motion on May 1, 2013, which
Martin points out did not contain an affidavit or any exhibits. Martin argues that U.S.
Bank had from July 31, 2012, until May 15, 2013, to submit an additional affidavit in
support of its summary judgment but did not do so until after he had informed it that
the motion was allegedly deficient. Martin argues that the trial court should not have
considered U.S. Bank’s May 15, 2013 supplemental affidavit because it did not file it
until the date of the hearing on the summary judgment motion and it was not
otherwise permitted under the local rules of court.
      {¶21} In response, U.S. Bank states that its May 1, 2013 reply in support of its
summary judgment motion indicated that a supplemental affidavit would be
forthcoming. As for any delay in filing its May 1, 2013 reply, U.S. Bank points out that
the parties were engaged in an unsuccessful attempt to mediate the case during that
period of time. Additionally, U.S. Bank contends that it was not properly served with
Martin’s April 4, 2013 memorandum in opposition.
      {¶22} Upon review, we conclude that the trial court did not abuse its discretion
in considering U.S. Bank’s May 15, 2013 supplemental affidavit. First, Martin
concedes that he did not object to the supplemental affidavit or the exhibits. A
                                                                                  -7-


nonmovant’s failure to object to the form of evidence attached to a movant’s
summary judgment motion results in waiver of any later objection as to the form of
that evidence. Wells Fargo Home Mtge., Inc. v. Landram, 2d Dist. No. 2011-CA-38,
2012-Ohio-1088, ¶ 17 (mortgagor waived any objection to mortgagee’s reliance upon
mortgagor’s bank statements which proved that mortgagor could not have sent a
check with sufficient funds to cure a default by never objecting to the form of that
evidence attached to mortgagor’s summary judgment motion in foreclosure action);
Stegawski v. Cleveland Anesthesia Group, Inc., 37 Ohio App. 3d 78, 83, 523 N.E.2d
902 (8th Dist.1987) (failure to move to strike or otherwise object to documentary
evidence submitted by a party in support of a motion for summary judgment waives
any error in considering that evidence under Civ.R. 56(C)).
       {¶23} Second, Martin does not cite a local rule that would have prohibited
U.S. Bank from filing the supplemental affidavit in support of its reply brief. As for
U.S. Bank’s reply brief (in which it indicated that it would be filing a supplemental
affidavit in support), nothing in Civ.R. 56 precludes the filing of a reply brief by the
party seeking summary judgment. Dunfee v. Midwestern Indemn. Co., 70 Ohio
App.3d 301, 590 N.E.2d 1365 (9th Dist.1990).
                   Sufficiency of May 15, 2013 Supplemental Affidavit
       {¶24} Next, Martin argues that U.S. Bank’s May 15, 2013 supplemental
affidavit was substantively insufficient to support its summary judgment motion.
Martin takes issue with the affidavit itself and the attachment concerning the notice of
intent to accelerate. The affidavit was executed by Arsheen Littlejohn. Martin states
that Littlejohn’s affidavit fails to state if she is employed by Bank of America and if so,
in what capacity. Martin argues that Littlejohn’s affidavit reflects that she has no
personal knowledge of the manner in which U.S. Bank’s documents are executed or
how U.S. Bank mails documents to account holders. As for the notice of intent to
accelerate, Martin contends that it does not identify the person sending the notice or
how it was sent.
       {¶25} In response, U.S. Bank argues that Littlejohn’s affidavit does indicate
                                                                               -8-


her employment with Bank of America and her position with Bank of America.
Further, U.S. Bank argues that Littlejohn has sufficient personal knowledge of the
documents attached to her affidavit. Lastly, U.S. Bank maintains that the notice of
intent to accelerate was properly authenticated and adequate to establish that it had
provided Martin with notice of its intent to accelerate.
       {¶26} The facts relied upon in a motion for summary judgment must be the
type of evidence listed in Civ.R. 56(C), which includes affidavits. “Supporting and
opposing affidavits shall be made on personal knowledge, shall set forth such facts
as would be admissible in evidence, and shall show affirmatively that the affiant is
competent to testify to the matters stated in the affidavit.” Civ.R. 56(E). The personal
knowledge requirement is satisfied if the affiant states that the affidavit was made on
personal knowledge (unless controverted by other evidence) or if the contents of the
affidavit allow one to infer that the affidavit was made upon personal knowledge.
Bank One, N.A. v. Swartz, 9th Dist. No. 03CA8308, 2004-Ohio-1986, ¶ 14-16
(personal knowledge where affiant stated she was a foreclosure specialist at bank,
loan file was under her immediate supervision, instruments attached to the complaint
were accurate copies of the originals, the account was in default for the amount
stated). See also Ohio Health Corp. v. Ryan, 10th Dist. No. 10AP-937, 2012-Ohio-60,
¶ 32; Chase Bank, USA v. Curren, 191 Ohio App. 3d 507, 2010-Ohio-6596, 946
N.E.2d 810, ¶ 18 (4th Dist.) (personal knowledge may be inferred from the contents).
       {¶27} Regarding documents referenced in an affidavit, “Sworn or certified
copies of all papers or parts of papers referred to in an affidavit shall be attached to
or served with the affidavit.” Id. This requirement is satisfied by a statement in the
affidavit declaring that the documents attached are true copies. State ex rel. Corrigan
v. Seminatore, 66 Ohio St. 2d 459, 467, 423 N.E.2d 105 (1981).
       {¶28} In this instance, U.S. Bank’s May 15, 2013 supplemental affidavit and
its attachments conformed with Civ.R. 56 and served to establish that U.S. Bank
complied with the notice of provision of the mortgage. Contrary to Martin’s argument,
Littlejohn’s affidavit clearly indicates that she is an employee of Bank of America. In
                                                                                 -9-


the first paragraph of the affidavit she states that she is an officer of Bank of America,
which is U.S. Bank’s servicer of the loan. The signature line of the affidavit identifies
her title as an “AVP, Operations Team Manager.”
       {¶29} Also, the personal knowledge requirement of the affidavit was satisfied.
Martin seems to argue that Littlejohn must have firsthand knowledge of the
documents and records that were generated in connection with his note and
mortgage, but that is not what is required. As it pertains to business records, the
personal knowledge requirement stems from Evid.R. 803(6) which governs the
admissibility of business records as an exception to the hearsay rule:

              (6) Records of regularly conducted activity. A memorandum,
       report, record, or data compilation, in any form, of acts, events, or
       conditions, made at or near the time by, or from information transmitted
       by, a person with knowledge, if kept in the course of a regularly
       conducted business activity, and if it was the regular practice of that
       business activity to make the memorandum, report, record, or data
       compilation, all as shown by the testimony of the custodian or other
       qualified witness or as provided by Rule 901(B)(10), unless the source
       of information or the method or circumstances of preparation indicate
       lack of trustworthiness. The term ‘business’ as used in this paragraph
       includes business, institution, association, profession, occupation, and
       calling of every kind, whether or not conducted for profit.

       {¶30} “The rationale behind Evid.R. 803(6) is that if information is sufficiently
trustworthy that a business is willing to rely on it in making business decisions, the
courts should be willing to as well.” Deutsche Bank Natl. Trust Co. v. Hansen, 5th
Dist. No. 2010 CA 00001, 2011-Ohio-1223, ¶ 21, citing Staff Note to Evid.R. 803(6).
“To qualify for admission under Rule 803(6), a business record must manifest four
essential elements: (i) the record must be one regularly recorded in a regularly
conducted activity; (ii) it must have been entered by a person with knowledge of the
                                                                              - 10 -


act, event or condition; (iii) it must have been recorded at or near the time of the
transaction; and (iv) a foundation must be laid by the ‘custodian’ of the record or by
some ‘other qualified witness.’” State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, 880
N.E.2d 31, ¶ 171, quoting Weissenberger, Ohio Evidence Treatise (2007) 600,
Section 803.73. See also McCormick v. Mirrored Image, Inc., 7 Ohio App. 3d 232,
233, 454 N.E.2d 1363 (1982).
      {¶31} The phrase “other qualified witness” is not strictly or narrowly
interpreted as Martin might have it be. See State v. Patton, 3d Dist. App. No. 1-91-12,
1992 WL 42806 (Mar. 5, 1992), citing 1 Weissenberger’s Ohio Evidence (1985) 75,
Section 803.79. In other words, it is not necessary that the affiant have firsthand
knowledge of the transaction giving rise to the record. State v. Vrona, 47 Ohio
App.3d 145, 547 N.E.2d 1189 (9th Dist.1988), paragraph two of the syllabus.
“Rather, it must be demonstrated that: the witness is sufficiently familiar with the
operation of the business and with the circumstances of the record’s preparation,
maintenance and retrieval, that he can reasonably testify on the basis of this
knowledge that the record is what it purports to be, and that it was made in the
ordinary course of business consistent with the elements of Rule 803(6).” Patton,
supra, quoting Weissenberger at 76.
      {¶32} Littlejohn stated that she has personal knowledge of the procedures for
creating the records in connection with the loan. At paragraph three of her affidavit,
she explained, in detail, the nature of her personal knowledge of the records
generated in connection with the loan:

             The information in this affidavit is taken from [Bank of America,
      N.A.] BANA’s business records. These records are: (a) made at or near
      the time of the occurrence of the matters recorded by persons with
      personal knowledge of the information in the business record, or from
      information transmitted by persons with personal knowledge; (b) kept in
      the course of BANA’s regularly conducted business activities; and (c)
      created by BANA as a regular practice. I have personally reviewed the
                                                                                - 11 -


      attached records, and I make this affidavit from a review of those
      business records, and from my personal knowledge of how said records
      are created and maintained.

      {¶33} Thus, on its face, Littlejohn’s affidavit was sufficient to establish she had
personal knowledge of the documents and records concerning Martin’s note and
mortgage. Notably, Littlejohn’s affidavit was not controverted by other evidence. Bank
One, N.A., supra.
      {¶34} Given the sufficiency of Littlejohn’s affidavit, her incorporation by
reference of the notice of intent to accelerate was likewise sufficient to authenticate
that document. She stated that Exhibit E, a copy of the notice of intent to accelerate,
was a true and accurate copy of the notice that was sent to Martin.
      {¶35} As indicated earlier, section twenty-two of the mortgage does provide
that the Lender must give notice to the Borrower of the breach of any covenant. It
also indicates what information the notice must contain. Martin does not argue that
the notice does not contain the information required. Rather, his argument is that he
did not receive service of the notice. Section twenty-two of the mortgage does not
specifically address service, however, section fifteen of the mortgage does:

             15. Notices. All notices given by Borrower or Lender in
      connection with this Security Instrument must be in writing. Any notice
      to Borrower in connection with this Security Instrument shall be deemed
      to have been given to Borrower when mailed by first class mail or when
      actually delivered to Borrower’s notice address if sent by other means.
      Notice to any one Borrower shall constitute notice to all Borrowers
      unless Applicable Law expressly requires otherwise. The notice
      address shall be the Property Address unless Borrower has designated
      a substitute notice address by notice to Lender. * * * There may be only
      one designated notice address under this Security Instrument at any
      one time. * * * If any notice required by this Security Instrument is also
                                                                               - 12 -


       required under Applicable Law, the Applicable Law requirement will
       satisfy the corresponding requirement under this Security Instrument.

       {¶36} Exhibit E, attached to and authenticated by Littlejohn’s affidavit, clearly
reflects that the notice of intent to accelerate was sent by first class mail to Martin.
Exhibit E contains a copy of the envelope bearing Martins address and first class
postage. The notice itself reflects that it was sent to Martin on September 2, 2011.
       {¶37} Although the notice does not bear the signature of a person, Martin has
not cited any provisions of the note or mortgage that require that it be signed by a
person. Nor has he cited any statutory or case law requiring that such a notice
contain a signature.
       {¶38} As for Martin’s argument that he never received the notice, he
concedes that the mortgage does not require that U.S. Bank show that he actually
received the notice of intent to accelerate, but instead incongruously contends that it
creates a genuine issue of material fact. Martin’s affidavit stating that he did not
receive notice may create a genuine of issue of material fact as to whether he
actually received the notice. But the terms of the mortgage do not require that he
actually receive the notice. There is no genuine issue of material fact as to whether
U.S. Bank sent the notice by first class mail, which is all that was required under the
terms of the mortgage. In a similar case involving a mortgagor who filed an affidavit
claiming they had not received service of the notice, this court found such evidence
does not create a genuine issue of material fact concerning whether the mortgagee
had sent a compliant notice according to the terms of the mortgage. CitiMtge., Inc. v.
Loncar, 7th Dist. No. 11 MA 174, 2013-Ohio-2959, appeal not allowed, 2013-Ohio-
5096, 137 Ohio St. 3d 1413, 998 N.E.2d 511. See also Fifth Third Mtge. Co. v.
Wizzard, 10th Dist. No. 2013-Ohio-3084 appeal not allowed, 2013-Ohio-5285, 137
Ohio St. 3d 1423, 998 N.E.2d 1178 (In response to mortgagor’s claim that she never
“received” acceleration notice, court held that compliance with the notice provisions
of the note and mortgage did not hinge upon mortgagor’s actual receipt of the notice
of default.)
                                                                               - 13 -


      {¶39} In sum, U.S. Bank brought a foreclosure action against Martin for
defaulting on his loan and mortgage. Contrary to Martin’s argument, U.S. Bank’s May
15, 2013 supplemental affidavit in support of its summary judgment motion was
properly before the trial court. Additionally, that affidavit properly authenticates the
September 2, 2011 notice of intent to accelerate that U.S. Bank sent to Martin by first
class mail. There is no genuine dispute as to any material fact, and the trial court
properly sustained U.S. Bank’s motion for summary judgment and granted the
foreclosure.
      {¶40} Accordingly, Martin’s sole assignment of error is without merit.
      {¶41} The judgment of the trial court is affirmed.

Vukovich, J., concurs.

Waite, J., concurs.